WINTER, Circuit Judge
(concurring specially):
I join in the portion of the opinion which directs the entry of an order to require the School Board to make its reports to the Department of Health, Education and Welfare available to the School Board and to the appellants.
Because the district judge found in effect that the contribution of counsel for plaintiff-intervenors toward the transition to a unitary system was de minimis and because I accept this finding, I join in the judgment sustaining the disallowance of counsel fees. Cf. Brewer v. School Board of the City of Norfolk, Virginia, 456 F.2d 943 (4 Cir., 1972) (Winter, J., concurring specially).